                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                CLARKSBURG

UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                   Criminal Action No.: 1:19-CR-31-2
                                                     (JUDGE KLEEH)

JEREL SEAHORN,

                       Defendant.


                      REPORT AND RECOMMENDATION
                 CONCERNING PLEA OF GUILTY IN FELONY CASE

       This matter has been referred to the undersigned Magistrate Judge by the District Court

for purposes of conducting proceedings pursuant to Federal Rule of Criminal Procedure 11.

Defendant, Jerel Seahorn, in person and by counsel, David Frame, appeared before me on

August 23, 2019. The Government appeared by Assistant United States Attorney, Zelda Wesley.

The Court determined that Defendant was prepared to enter a plea of "Guilty" to Count Four

of the Indictment.

       The Court proceeded with the Rule 11 proceeding by first placing Defendant under

oath and inquiring into Defendant’s competency. The Court determined Defendant was

competent to proceed with the Rule 11 plea hearing and cautioned and examined Defendant

under oath concerning all matters mentioned in Rule 11.

       The Court next inquired of Defendant concerning his understanding of his right to

have an Article III Judge hear the entry of his guilty plea and his understanding of the difference

between an Article III Judge and a Magistrate Judge. Defendant thereafter stated in open

court that he voluntarily waived his right to have an Article III Judge hear his plea and
voluntarily consented to the undersigned Magistrate Judge hearing his plea. Defendant

tendered to the Court a written Waiver of Article III Judge and Consent to Enter Guilty

Plea before Magistrate Judge.        The waiver and consent was signed by Defendant,

countersigned by Defendant's counsel, and concurred by the signature of the Assistant United

States Attorney.

       Upon consideration of the sworn testimony of Defendant, as well as the representations

of his counsel and the representations of the Government, the Court finds that the oral and

written waiver of an Article III Judge and consent to enter a guilty plea before a Magistrate

Judge was freely and voluntarily given. Additionally, the Court finds that the written waiver

and consent was freely and voluntarily executed by Defendant Jerel Seahorn only after having

had his rights fully explained to him and having a full understanding of those rights through

consultation with his counsel, as well as through questioning by the Court. The Court

ORDERED the written Waiver and Consent to Enter Guilty Plea before a Magistrate Judge

filed and made part of the record.

       Thereafter, the Court determined that Defendant's plea was pursuant to a written plea

agreement and asked the Government to tender the original to the Court. The Court asked

counsel for the Government if the agreement was the sole agreement offered to Defendant. The

Government responded that it was, and counsel for Defendant confirmed the same. The Court

asked counsel for the Government to summarize the written plea agreement. Counsel for

Defendant and Defendant stated that the agreement as summarized by counsel for the

Government was correct and complied with their understanding of the agreement. The

undersigned further inquired of Defendant regarding his understanding of the written plea


                                             2
agreement. Defendant stated he understood the terms of the written plea agreement and

also stated that it contained the whole of his agreement with the Government and no promises

or representations were made to him by the Government other than those terms contained in

the written plea agreement. The Court ORDERED the written plea agreement filed.

       The undersigned then reviewed with Defendant Count Four of the Indictment and the

elements the Government would have to prove, charging him with Distribution of Heroin in

violation of 21 U.S.C. § 841(a)(1). Subsequently, Defendant Jerel Seahorn pled GUILTY to

the charge contained in Count Four of the Indictment. However, before accepting Defendant’s

plea, the undersigned inquired of Defendant’s understanding of the charges against him,

inquired of Defendant’s understanding of the consequences of him pleading guilty to the

charges, and obtained the factual basis for Defendant’s plea.

       The Government proffered a factual basis for the plea. Neither counsel for Defendant

nor Defendant disputed the proffer when given the opportunity to do so. Defendant stated he

heard, understood, and did not disagree with the Government's proffer. Additionally, Defendant

provided a factual basis for the commission of the offense. The undersigned Magistrate Judge

concludes the offense charged in Count Four of the Indictment is supported by an

independent basis in fact concerning each of the essential elements of such offense, and that

independent basis is provided by the Government’s proffer.

       The undersigned then reviewed with Defendant the statutory penalties applicable to

an individual adjudicated guilty of the felony charge contained in Count Four of the Indictment

and the impact of the sentencing guidelines on sentencing in general. From said review, the

undersigned Magistrate Judge determined Defendant understood the nature of the charges


                                               3
pending against him and that the possible statutory maximum sentence which could be imposed

upon his conviction or adjudication of guilty on Count Four was term of imprisonment of not

more than twenty (20) years. The undersigned further determined Defendant understood a fine

of not more than $1,000,000.00 could be imposed, both fine and imprisonment could be

imposed, he would be subject to a period of at least three years of supervised release, and

the Court would impose a special mandatory assessment of $100.00 for the felony conviction

payable on or before the date of sentencing. Defendant also understood that his sentence

could be increased if he had a prior firearm offense, violent felony conviction, or prior drug

conviction. He also stated that he understood he might be required by the Court to pay the costs

of his incarceration, supervision, and probation.

      The undersigned also informed Defendant whether he understood that by pleading guilty

he was forfeiting other rights such as right to vote, right to serve on a jury, and the right to legally

possess a firearm.

      Additionally, the undersigned asked Defendant whether he understood that if he were not

a citizen of the United States, by pleading guilty to a felony charge he would be subject to

deportation at the conclusion of any sentence; that he would be denied future entry into the United

States; and that he would be denied citizenship if he ever applied for it. Defendant stated that he

understood.

        The undersigned also reviewed with Defendant his waiver of appellate and collateral

attack rights. Defendant understood that he was waiving his right to appeal his conviction

and sentence to the Fourth Circuit Court of Appeals on any ground whatsoever, including those

grounds set forth in 18 U.S.C. § 3742. Defendant further understood that under his plea

agreement, he was waiving his right to challenge his conviction and sentence in any post-
                                                  4
conviction proceeding, including any proceeding under 28 U.S.C. § 2255.            Defendant

understood, however, that he was reserving the right to raise claims of ineffective assistance

of counsel or prosecutorial misconduct that he learned about after the plea hearing and

agreed that he was unaware of any ineffective assistance of counsel or prosecutorial

misconduct in his case at this time. From the foregoing, the undersigned determined that

Defendant understood his appellate rights and knowingly gave up those rights pursuant to the

conditions contained in the written plea agreement.

       The undersigned Magistrate Judge further examined Defendant relative to his

knowledgeable and voluntary execution of the written plea bargain agreement and determined

the entry into said written plea bargain agreement was both knowledgeable and voluntary on the

part of Defendant.

       The undersigned Magistrate Judge further inquired of Defendant, his counsel, and the

Government as to the non-binding recommendations and stipulations contained in the written

plea bargain agreement and determined that Defendant understood, with respect to the plea

bargain agreement and to Defendant's entry of a plea of guilty to the felony charge contained

in Count Four of the Indictment. The undersigned Magistrate Judge informed Defendant that he

would write the subject Report and Recommendation and a pre-sentence investigation report

w o u l d be prepared by the probation officer attending the District Court. The undersigned

advised the Defendant that the District Judge would adjudicate the Defendant guilty of the

felony charged under Count Four of the Indictment. Only after the District Court had an

opportunity to review the pre-sentence investigation report, would the District Court make a

determination as to whether to accept or reject any recommendation or stipulation contained


                                              5
within the plea agreement or pre-sentence report. The undersigned reiterated to Defendant that

the District Judge may not agree with the recommendations or stipulations contained in the

written agreement. The undersigned Magistrate Judge further advised Defendant, in accord with

Federal Rule of Criminal Procedure 11, that in the event the District Court Judge refused to

follow the non-binding recommendations or stipulations contained in the written plea

agreement and/or sentenced him to a sentence which was different from that which he expected,

he would not be permitted to withdraw his guilty plea. Defendant and his counsel each

acknowledged their understanding and Defendant maintained his desire to have his guilty

plea accepted.

       Defendant also understood that his actual sentence could not be calculated until after a

pre­sentence report was prepared and a sentencing hearing conducted. The undersigned also

advised, and Defendant stated that he understood, that the Sentencing Guidelines are no longer

mandatory, and that, even if the District Judge did not follow the Sentencing Guidelines or

sentenced him to a higher sentence than he expected, he would not have a right to withdraw

his guilty plea. Defendant further stated that his attorney showed him how the advisory

guideline chart worked but did not promise him any specific sentence at the time of sentencing.

Defendant stated that he understood his attorney could not predict or promise him what actual

sentence he would receive from the sentencing judge at the sentencing hearing. Defendant

further understood there was no parole in the federal system, but that he may be able to earn

institutional good time, and that good time was not controlled by the Court, but by the Federal

Bureau of Prisons.

       Defendant, Jerel Seahorn, with the consent of his counsel, David Frame proceeded to


                                              6
 enter a verbal plea of GUILTY to the felony charge in Count Four of the Indictment.

        Upon consideration of all of the above, the undersigned Magistrate Judge finds that

 Defendant is fully competent and capable of entering an informed plea; Defendant is aware of

 and understood his right to have an Article Ill Judge hear and accept his plea and elected to

 voluntarily consent to the undersigned United States Magistrate Judge hearing his plea;

 Defendant understood the charges against him, not only as to the Indictment as a whole, but in

 particular as to Count Four of the Indictment; Defendant understood the consequences of his

 plea of guilty, in particular the maximum statutory penalty to which he would be exposed for

 Count Four; Defendant made a knowing and voluntary plea of guilty to Count Four of the

 Indictment; and Defendant's plea is independently supported by the Government’s proffer. The

 Government's proffer which provides, beyond a reasonable doubt, proof of each of the essential

 elements of the charges to which Defendant has pled guilty.

        The undersigned Magistrate Judge therefore RECOMMENDS Defendant's plea of

 guilty to Count Four of the Indictment herein be accepted conditioned upon the Court's receipt

 and review of this Report and Recommendation.

        The undersigned Magistrate Judge REMANDED Defendant to the custody of the U.S.

 Marshal Service.

       Any party shall have fourteen days from the date of filing this Report and Recommendation

within which to file with the Clerk of this Court, specific written objections, identifying the

portions of the Report and Recommendation to which objection is made, and the basis of

such objection. A copy of such objections should also be submitted to the United States District

Judge. Objections shall not exceed ten (10) typewritten pages or twenty (20) handwritten pages,



                                               7
including exhibits, unless accompanied by a motion for leave to exceed the page limitations,

consistent with LR PL P 12.

         Failure to file written objections as set forth above shall constitute a waiver of de novo

review by the District Court and a waiver of appellate review by the Circuit Court of

Appeals. Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989); Thomas v. Arn, 474 U.S. 140 (1985);

Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir.

1984).

          The Clerk of the Court is directed to send a copy of this Report and Recommendation

 to counsel of record.


Respectfully submitted on August 23, 2019




                                                 8
